DISSENT and Opinion Filed October 25, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00988-CV

 MARK LEE DICKSON AND RIGHT TO LIFE EAST TEXAS, Appellants
                          V.
 THE AFIYA CENTER AND TEXAS EQUAL ACCESS FUND, Appellees

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-08104

       DISSENTING OPINION FROM DENIAL OF EN BANC
                   RECONSIDERATION
                   Opinion by Justice Schenck
      The Constitution forbids all three branches of government from suppressing

or proscribing speech, particularly speech on matters of public concern and debate.

The state and the state courts may not deploy tort law to achieve that purpose without

violating our own constitution and the First and Fourteenth Amendments of the

federal Constitution. Because the plaintiffs’ claims in this case seek to suppress and

punish speech any reasonable observer would see as a criticism of past judicial

decision-making, I believe it is especially perilous to overlook the obvious

implications this suit has to the First Amendment and the judiciary alike. The
legislature has directed us to be on the watch for such efforts and to bring them to a

prompt halt with reimbursement of the interim costs. I would follow that direction.

                                           I.

      When does life begin for purpose of its recognition under the states’ police

powers and protections—conception, viability, birth, or some other time? Is the

federal Constitution properly read to include a right to privacy that forecloses the

states’ plenary power to answer those questions in the rough and tumble political

process associated with the legislative process? And, in answering that second

question in Roe v. Wade, did the United States Supreme Court remove the answers

Texas gave to the first question both from its law books and its permitted public

discourse?

      All but the last of these questions have intensely divided public and legal

opinion alike for four decades. It will likely come as a surprise to many, then, that

by framing the last question as one of fact actionable (and suppressible and

punishable) under state tort law, these first two questions are set to be answered in a

civil jury trial in a Dallas County district courtroom.

      Until recently, perhaps, no one would seriously doubt that citizens had the

absolute right to differ with their government, and not only to think their own




                                         –2–
thoughts about when life begins,1 but to speak them aloud in the form of disagreeing

with judicial pronouncements—even ones venerated by what would be the other side

of a political debate—such as the controversial holding in Roe. Nevertheless, this

lawsuit unavoidably seeks to penalize2 a statement premised on the opinion that life

begins at some point prior to the moment that Roe and its progeny permit the state’s

interest in protecting the potential for life to control.3 Our panel opinion turns aside

the Texas Citizen’s Participation Act’s (“TCPA”) appeal seeking recognition and

protection of the free speech implications this case presents.

        As detailed below, I disagree with the panel’s holding. Accordingly, I dissent

from the Court’s denial of appellants’ request for en banc reconsideration.

                                                    II.

        This appeal originated from the trial court’s denial of appellants Mark Lee

Dickson (“Dickson”) and Right to Life East Texas’s (“RLET”) Motion to Dismiss

appellees’ defamation and conspiracy to defame claims under the TCPA. Dickson

is opposed to abortion and has encouraged cities throughout Texas to enact


    1
        Justice Blackmun’s majority opinion in Roe appeared to concede that no one—not even the United
States Supreme Court (or presumably a jury)—could answer the question of when life begins as a matter
of fact. “When those trained in the respective disciplines of medicine, philosophy, and theology are unable
to arrive at any consensus, the judiciary, at this point in the development of man’s knowledge, is not in a
position to speculate as to the answer.” 410 U.S. 113, 159 (1973).
    2
       The plaintiffs’ petition in this case seeks “punitive damages in an amount of more than $300,000[].”
Pet. at 20. The jury will presumably be instructed that it “may in its discretion award [an amount] as a
penalty or by way of punishment.” See TEX. PATTERN JURY CHARGE 115.38.
    3
       As noted, the Roe majority declined to answer the question of when life begins, preferring to rest its
holding on the weighing of the right to privacy it recognized against the state’s compelling interest in the
potential for life, with state power preserved after “viability.” 410 U.S. at 165–66. Whether that factual
and legal analysis is correct has been a matter of sharp public debate since.
                                                    –3–
ordinances that outlaw abortions within their city limits. The City of Waskom

enacted such an ordinance. Following the Waskom’s enactment of the ordinance,

Dickson and RLET made various comments about abortion and the Waskom’s

enactment of an ordinance declaring abortion illegal within the city’s limits.4


   4
       The complained of statements are as follows:

   (1) Dickson’s drafting and advocating for the passage of the original ordinance, which banned
       appellees from operating within city limits and declared them to be “criminal organizations.”

   (2) Dickson’s posting of the following statement on Facebook on July 2, 2019.

        “Abortion is Freedom” in the same way that a wife killing her husband would be freedom—
        Abortion is Murder. The Lilith Fund and NARAL Pro-Choice Texas are advocates for
        abortion, and since abortion is the murder of innocent life, this makes these organizations
        advocates for the murder of those innocent lives. This is why the Lilith Fund and NARAL
        Pro-Choice Texas are listed as criminal organizations in Waskom, Texas. They exist to
        help pregnant Mothers murder their babies.

   (3) RLET’s posting of a similar statement from Dickson on Facebook that reads as follows:

        As I have said before, abortion is freedom in the same way that a wife killing her husband
        is freedom. Abortion is murder. The thought that you can end the life of another innocent
        human being and not expect to struggle afterwards is a lie. In closing, despite what these
        groups may think, what happened in Waskom was not a publicity stunt. The Lilith Fund
        was in error when they said on a July 2nd Facebook post, “Abortion is still legal in
        Waskom, every city in Texas, and in all 50 states.” We said what we meant, and we meant
        what we said. Abortion is illegal in Waskom, Texas. In the coming weeks more cities in
        Texas will be taking the same steps that the City of Waskom took to outlaw abortion in
        their cities and become sanctuary cities for the unborn. If NARAL Pro-Choice Texas and
        the Lilith Fund want to spend more money on billboards in those cities we welcome them
        to do so. After all, the more money they spend on billboards the less money they can spend
        on funding the murder of innocent unborn children.

   (4) Dickson’s posting of the following statement on Facebook on November 26, 2019:

        Nothing is unconstitutional about this ordinance. Even the listing of abortion providers as
        examples of criminal organizations is not unconstitutional. We can legally do that. This is
        an ordinance that says murdering unborn children is outlawed, so it makes sense to name
        examples of organizations that are involved in murdering unborn children. That is what we
        are talking about here: The murder of unborn children. Also, when you point out how the
        abortion restrictions in 2013 cost the State of Texas over a million dollars, you should also
        point out how many baby murdering facilities closed because of those restrictions. We went
        from over 40 baby murdering facilities in the State of Texas to less than 20 baby murdering
        facilities in the State of Texas in just a few years. Even with the win for abortion advocates

                                                    –4–
       Given this context of an ongoing and heated national debate over Roe and a

controversial local ordinance related to that debate, one would assume that our

common law would not attempt to regulate speech about either the validity of the

ordinance or the Supreme Court decision it confronts, or to “penalize” either

viewpoint in that debate, but would instead assiduously constrain its reach to avoid

those constitutional thickets. Greenbelt Coop. Publ’g Ass’n, Inc. v. Bresler, 398

U.S. 6, 13 (1970) (“This case involves newspaper reports of public meetings of the

citizens of a community concerned with matters of local governmental interest and

importance. The very subject matter of the news reports, therefore, is one of

particular First Amendment concern.”).




       with Whole Woman’s Health v. Hellerstedt, how many baby murdering facilities have
       opened back up? Not very many at all. So thank you for reminding us all that when we
       stand against the murder of innocent children, we really do save a lot of lives.

   (5) Dickson’s posting of the following statement on Facebook on June 11, 2019, shortly after Waskom
adopted the sanctuary-cities ordinance, and RLET’s re-posting of this statement on Facebook:

       Congratulations Waskom, Texas for becoming the first city in Texas to become a
       “Sanctuary City for the Unborn” by resolution and the first city in the Nation to become a
       “Sanctuary City for the Unborn” by ordinance. Although I did have my disagreements with
       the final version, the fact remains that abortion is now OUTLAWED in Waskom, Texas! .
       . . . All organizations that perform abortions and assist others in obtaining abortions
       (including Planned Parenthood and any of its affiliates, Jane’s Due Process, The Afiya
       Center, The Lilith Fund for Reproductive Equality, NARAL Pro-Choice Texas, National
       Latina Institute for Reproductive Health, Whole Woman's Heath and Woman’s Health
       Alliance, Texas Equal Access Fund, and others like them) are now declared to be criminal
       organizations in Waskom, Texas. This is history in the making and a great victory for life!

   (6) Mr. Dickson’s utterance of the following statement during an interview with CNN:

       The idea is this: in a city that has outlawed abortion, in those cities if an abortion happens,
       then later on when Roe v. Wade is overturned, those penalties can come crashing down on
       their heads.

                                                   –5–
         As detailed below, I do not believe our law does or should reach these

statements or attempt to subject them to the penalties sought below for uttering them.

Further, had the legislature not already directed us to so declare and promptly, I

believe the federal and state constitutions would compel us to act on our own

account.

                                                    III.

   I.        THE TCPA AND COMMON LAW DEFAMATION

         Our panel does an excellent job of identifying the statements at issue and

considering their potential for a favorable verdict if the statements may be treated as

questions of fact. So far as it goes, I agree with the panel’s treatment of the issues;

but the first and most immediate problem is fairly pedestrian: does the common law5

recognize a viable claim here?

         Our sister court in Amarillo has examined the very controversy presented in

this case and has determined that the speech involved here falls within the TCPA

and that the plaintiffs cannot make out the prima facie case that the statute would

require to permit the case to proceed. See Dickson v. Lilith Fund for Reprod. Equity,

No. 07-21-00005-CV, 2021 WL 3930728 (Tex. App.—Amarillo Sept. 2, 2021, no

pet. h.) (mem. op.). I agree in full with my colleagues’ analysis there and will




   5
       The legislature has codified this law in Chapter 73 of the Civil Practice & Remedies Code.
                                                   –6–
address it primarily in relation to my broader concern that a contrary reading would

implicate the First Amendment.

    A. The Defamation Standard Should Not Be Applied or Expanded to Function
       as a Restraint on Protected Political Speech

        Dickson’s statements decrying appellees’ promotion of abortion procedures

as “murder” and their activities as “criminal” clearly amount to opinion or rhetorical

hyperbole,6 as our colleagues in Amarillo have explained. Lilith, 2021 WL 3930728,

at *6; see also Scripps NP Operating, LLC v. Carter, 573 S.W.3d 781, 795 (Tex.

2019); Backes v. Misko, 486 S.W.3d 7, 26 (Tex. App.—Dallas 2015, pet. denied).

Whether an utterance is an opinion or rhetorical hyperbole turns not on what the

speaker intended but what a reasonable person would believe and presents as a

question of law for the court to decide. Carr v. Brasher, 776 S.W.2d 567, 570 (Tex.

1989). It is of no moment whether one parses the issues as part of the plaintiffs’ case

or as an affirmative defense. TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(d);

Baumgart v. Archer, 581 S.W.3d 819, 825 (Tex. App.—Houston [1st Dist.] 2019,

pet. denied).




    6
       Rhetorical hyperbole is extravagant exaggeration that is employed for rhetorical effect. A person of
ordinary intelligence would perceive appellants’ words as nothing more than rhetorical hyperbole. To the
extent appellants’ comments express their views that abortion should be considered murder, that is their
opinion on the morality and legality of abortion. Under the entire context of the conversation being had,
appellants’ accusations are rhetorical hyperbole or opinions on a hotly debated topic of public concern and
is protected speech under the Constitution.


                                                   –7–
         The panel, however, treats both statements as actionable statements of fact for

which the defendants must stand trial and face potential punishment,

notwithstanding the potential chilling effect either might have on their or others’

speech. In doing so, the panel, unintentionally I suspect, embraces a reading of our

defamation law that would extend it to opinion and rhetorical hyperbole, and

constitutional infirmity, as detailed below.

                1. Courts and Juries Are Not Equipped to Decide Political
                   Disagreements

         As we ponder the reach of our state tort law, we should recall that Dickson is

hardly alone in expressing himself in forceful or hyperbolic ways about public

matters7 like the municipal ordinance at issue here. Suppose, just by way of

example, someone was to take to an international medium viewable from any part

of the state to declare that Texas Governor Greg Abbott is “a psychopathic

murderer.”8 While the Governor as a public figure would be required to show

heightened scienter as to falsity, regardless of the venue, rural or urban, the

underlying defamation claim would be the same. That court would thus face the

same question we have here: would a reasonably intelligent listener understand this


    7
       Examples abound. Recently, Press Secretary Jen Psaki accused South Carolina Governor Henry
McMaster of “literally killing people” by not welcoming the federal government sending its workers or
volunteers door-to-door to engage its citizens relative to the COVID-19 vaccine. An Oklahoma school
board member said kids could “commit murder” by not wearing masks in school. Would listeners
understand these statements in their context as part of a public debate, albeit a heated one? See also Nat’l
Rifle Ass’n v. Dayton Newspapers, Inc., 555 F. Supp. 1299 (S.D. Ohio 1983) (statement that National Rifle
Association “happily encourages . . . murders and robberies” was protected opinion).
    8
        https://www.youtube.com/watch?v=3l263xKfLV8
                                                   –8–
statement to be one of fact or political hyperbole or relating to an ongoing debate

over challenging public health policy questions? A question of “fact” in Dallas is a

question of fact in Cut and Shoot as well. Are we to have rural and urban juries with

varying views on the issue of abortion deciding whether speech concerning same is

actionable, potentially coming to different conclusions?

      Given the propensity any merits judgment in this case would have to foment,

rather than resolve, civil conflict and to politicize the judiciary, I would favor a

reading of our defamation law that would avoid the constitutional conflict that would

stem from reading any of these statements as “factual” as opposed to political

hyperbole. This would leave the political debate on the floors of the legislative

bodies and in the town squares where the remedy of further speech is freely

available, permitting the judiciary to play a more sober role only where unprotected

and provably false, genuine factual assertions are involved. Cf. Fam. Planning Spec.

v. Powers, 46 Cal. Rptr. 2d 667 (Cal. Ct. App. 1995) (suit brought by doctors

identified by name in pamphlet and said incorrectly to employ a gruesome form of

late-term, partial breech extraction).

      As a contrary reading increases the prospect for lawsuits on a myriad of topics

already boiling amongst a polarized nation over which the Constitution assures the

various points of view a voice free from judicial suppression, short of imminent

threats of violence or incitement of riots, I would not construe such statements as

potentially actionable under our defamation law. Our reading of the substantive law

                                         –9–
to the contrary insufficiently considers the chilling effect such litigation (or threats

of it) would have on protected political speech.9

                 2. What Will Our Jury Be Answering Here, If Not Questions of
                    Opinion and Permissible Political Viewpoints?

         Obviously, the political and jurisprudential debates over Griswold’s

recognition of a right to privacy and Roe’s application of it to abortion are not

questions state courts are capable of resolving. In my view, however, further

injecting the judiciary into that debate10 is inappropriate and inadvisable—

particularly in a state that has chosen partisan election of its appellate judiciary. And,

yet, by attacking statements challenging Roe’s validity (and defending an ordinance

doing the same) as false statements of fact, this seems unavoidably to be the path

this case has set for us.



    9
       I take judicial notice that the internet provides a national and indeed international medium for the
dissemination of political rhetoric. Venue in defamation cases can arise as readily in Massachusetts as in
Alabama, and the expense of defending a tort claim in remote forums may be enormous. Internet Sols. v.
Marshall, 39 So. 3d 1201 (Fla. 2010). The notion that juries (and judges) in these states might deploy their
laws to punish and suppress locally unpopular political views is hardly fanciful, and precisely why the
federal Constitution (as well as those of the states) protects the debate from the cudgel of litigation and the
attendant threat and expense it entails. While the Supreme Court has recognized these concerns are real,
they are not embodied in due process, personal jurisdiction protection. Instead, “the potential chill on
protected First Amendment activity stemming from libel and defamation actions is [supposed to be] already
taken into account in the constitutional limitations on the substantive law governing such suits.” Calder v.
Jones, 465 U.S. 783, 791 (1984). I believe that consideration operates in both directions, and that state libel
and defamation standards should strive to avoid constitutional conflict. Cf. City of Fort Worth v. Rylie, 602
S.W.3d 459 (Tex. 2020). Whether the law here is developed by courts or by statutes, we should read it with
an eye toward the Constitution and our role under it.
    10
         Of course, critics charge the recognition of an extra-textual right to privacy in Griswold v.
Connecticut, 381 U.S. 479 (1965), (and Roe’s application of it) as having the same effect of politicizing
judicial review. Roe, 410 U.S. at 152 (“The Constitution does not explicitly mention any right of privacy”);
Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 1002 (1992) (Scalia, J., dissenting). As state judges
have no say in that debate, I merely note it here and suggest that further digging is what people in holes
should not do.
                                                    –10–
      Dickson’s statements are no doubt pointed and offensive to his targets.

Believing as he does that life begins at conception, he decries their advocacy of

abortion services as “murder.” And, urging that Texas statutes criminalizing the

procedure remain unrepealed, if unenforceable, and that the act of performing any

abortion is a “crime,” he thus decries the enterprise as a “criminal organization.”

      To be actionable, however, these statements must be both factual and

incorrect. Again, the statement’s intended effect on the listener is not part of the

analysis. See Carr, 776 S.W.2d at 570. Unless our jury is to answer when life begins

or opine on the jurisprudential correctness of Roe, how are these statements to be

weighed as “factual” matters at all, rather than matters of opinion or rhetorical

hyperbole (leaving aside their political or protected nature for the moment)? I

believe that any reasonable observer would view them as opinion and rhetoric and

that the TCPA requires justices on appeal to make that judgment if the statute is to

have its intended effect.

      But what of the statement that the plaintiffs are “criminal organizations”

presumably involved in a crime? Is not the accusation of criminal conduct a

statement of fact and defamatory? That may be, but what then is the factual “crime”

that Dickson ascribes to the plaintiffs? If one wishes to engage in the debate over

whether the Texas statutes regarding murder remain extant but dormant, how is that

a factual, rather than legal inquiry? Why or how would a jury ever be empowered



                                        –11–
to give a helpful answer to that question? How would a jury be instructed to answer

that question?11

         Ignoring the antecedent logical problem of what crime an observer would

ascribe from Dickson’s statements, the answer to the factual component of that

question (if there is one) is obvious: the “crime” is “murder.” Dickson helps us with

that as he says as much directly. That position, obviously, is grounded in his opinion

that life begins at conception—a view even the majority in Roe saw as incapable of

being proven in a court of law. 410 U.S. at 159; Benton, 94 S.W.3d at 580. The

constitution protects Dickson’s right to state his opinion that life begins at

conception and, as a result, that abortion is murder.

         To suggest that the statement that “abortion is murder” is protected as a

statement of opinion or rhetoric but that it is a “crime” is not protected strains

comprehension. To be sure, jurors could be exposed to the esoteric legal debate over

the authority of federal courts to strike down (rather than declare unenforceable)

state laws. But, ignoring that this is not a “factual” matter at all, even the effort to

put this issue and speech on trial risks the appearance of the judiciary quashing

dissent and opposition to its own work product. Citizens have the right to disagree

with Supreme Court holdings. Having the state judiciary adjudicate and declare the

speech to be unlawful and punishable risks the resulting trial resembling a seditious


    11
       Would a juror believing life begins at birth be empowered to award actual and punitive damages on
the basis of that understanding? And, regardless of how a jury arrives at a favorable verdict, how would it
be perceived by those wishing to express a view on this hotly debated topic other than as a judicial threat?
                                                  –12–
libel case—one brought to punish unlawful speech critical of and seeking to alter

their government. This form of libel, of course, was the one form thought to directly

be prohibited by the First Amendment from the outset. New York Times Co. v.

Sullivan, 376 U.S. 254, 295 (1964) (Douglas, J., concurring) (“[S]ince the adoption

of the Fourteenth Amendment a State has no more power than the Federal

Government to use a civil libel law or any other law to impose damages for merely

discussing public affairs and criticizing public officials.”).

      Because the challenged statements in this case are opinion and rhetoric, they

should not be actionable at common law. Lilith, 2021 WL 3930728 at *3.

   B. The TCPA Requires Us to Consider the Free Speech Concerns This Case
      Presents

      The TCPA is found in a chapter of our civil practice and remedies code titled

“Actions Involving the Exercise of Certain Constitutional Rights.” See TEX. CIV.

PRAC. & REM. CODE ANN. §§ 27.001–27.011. I believe we are obliged under that

statute to consider and make a judgment (quickly) about whether the case may go

forward. As our supreme court has said: “The TCPA’s purpose is to identify and

summarily dispose of lawsuits designed only to chill First Amendment rights, not to

dismiss meritorious lawsuits.” In re Lipksy, 460 S.W.3d 579, 589 (Tex. 2015) (orig.

proceeding). Necessarily implied in that binary formulation is the notion that the

former cannot be the latter: speech likely to be understood as political debate and




                                         –13–
protected as such is protected by the federal and state constitutions and is not the

makings of a meritorious lawsuit.

         I understand that this has the effect of depriving the plaintiffs of the potential

fruits of a jury’s assessment, but this is precisely what the TCPA and the Constitution

command of us, lest the prospect of juries and the costs of litigation be deployed as

a tool of suppression of protected speech with the judiciary facilitating the

suppression. As the broad language of the TCPA has compelled us to struggle with

and recognize seemingly incompressible applications of its scope, finding it to apply

here but not to cover the speech at issue leaves the act with no center.

   II.      EVEN COMMON LAW SPEECH                            RESTRAINTS RAISE
            CONSTITUTIONAL IMPLICATIONS                       THAT WE CANNOT
            AVOID.

         Appellants urge that continuation of this lawsuit would impinge on their

constitutional right to free speech. I agree. As noted, I believe that this concern

informs the reach of the substantive defamation law and is embraced by the TCPA.

But, even if the TCPA did not already direct us to consider that question, I believe

we would be compelled to do so directly given the constitutionally protected speech

interests at stake here.

         I assume that no one would contend that the speech at issue in this case could

be foreclosed by an injunction, as the Supreme Court has already so held. See

Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753, 760, 775 (1994) (signs

displayed in front of doctor’s home decrying him as a “baby killer” protected). The

                                           –14–
question, then, is whether our tort law can be read to permit a claim for actual and

punitive damages after the fact in light of its effect on protected speech.

      Both the United States Constitution and the Texas Constitution protect

freedom of expression. The First Amendment applies to the states through the

Fourteenth Amendment. 44 Liquormart, Inc. v. Rhode Island, 517 U.S. 484, 489 n.1

(1996). The Supreme Court has made clear that state “judicial action is to be

regarded as action o[f] the State for the purposes of the Fourteenth Amendment” as

a general matter. Shelley v. Kraemer, 334 U.S. 1, 15 (1948). Thus, actions within

state courts, including and especially those targeted at protected speech, constitute

state action subject to First and Fourteenth Amendment scrutiny. Fla. Star v. B.J.F.,

491 U.S. 524, 541 (1989); Braun v. Soldier of Fortune Magazine, Inc., 968 F.2d

1110 (11th Cir. 1992).

      Even in its present interlocutory posture, this case mirrors the question posed

in New York Times Co. v. Sullivan:

      Although this is a civil lawsuit between private parties, the [Texas]
      courts have applied a state rule of law which [defendants] claim to
      impose invalid restrictions on their constitutional freedoms of speech
      and press. It matters not that the law has been applied in a civil action,
      and that it is common law only, though supplemented by statute. The
      test is not the form in which state power has been applied but, whatever
      the form, whether such power has in fact been exercised.

376 U.S. at 283.

      The constitutional safeguard afforded by the First Amendment was fashioned

to assure unfettered interchange of ideas for the bringing about of political and social

                                         –15–
changes desired by the people. Id. at 269. Even if the state’s defamation law

purported to reach to and proscribe rhetoric or purported to leave its recognition to

a jury,12 the judiciary cannot be used to constrain speech on a matter of public

concern by subjecting the speaker to liability for civil damages. Greenbelt, 398 U.S.

at 13–14; Bentley v. Bunton, 94 S.W.3d 561, 581 (Tex. 2002) (Constitution protects

rhetorical hyperbole made in debate over public matters). It makes no difference if

the speech is critical or offensive to its listener. Popular speech needs no protecting,

and there is no right to not hear critical or offensive speech. See Boos v. Barry, 485

U.S. 312, 322 (1988) (“As a general matter, we have indicated that in public debate

our own citizens must tolerate insulting, and even outrageous, speech in order to

provide adequate breathing space to the freedoms protected by the First

Amendment.”).

         Speech consisting of rhetoric on matters of public concern and likely to be so

understood in the perception of a reasonable person is protected under the

Constitution. Milkovich v. Lorain Journal Co., 497 U.S. 1, 20 (1990); Bentley, 94

S.W.3d at 579; see also 1 Rodney A. Smolla, Law of Defamation § 4:13 (2d ed.

2005) (“[A] doctor who performs abortions may be faced with the specter of

protesters marching in front of his or her clinic with signs declaring that the doctor



    12
        “[I]n cases raising First Amendment issues . . . an appellate court has an obligation to ‘make an
independent examination of the whole record’ in order to make sure that ‘the judgment does not constitute
a forbidden intrusion on the field of free expression.’” Bose Corp. v. Consumers Union of U.S., Inc., 466
U.S. 485, 499 (1984) (quoting Sullivan, 376 U.S. at 284–85).
                                                 –16–
is a ‘murderer.’ The word ‘murder’ in this context, again, is obviously not intended

to be taken in its literal sense, but rather as an expression of the protesters’ view that

abortion is tantamount to murder.”).

         This protection should extend to relief not only from an adverse final

judgment, but from the chilling effect of the costs of litigation prior to judgment and

the interim threat of punitive damages. Treating the question as one of fact for a jury

is contrary to controlling law and our obligation to make an independent appellate

determination of the claims’ impact on protected speech. Bose Corp. v. Consumers

Union of U.S., Inc., 466 U.S. 485, 499 (1984); Bentley, 94 S.W.3d at 590. It also

subjects protected speech to the chilling effects of the massive interim costs. Cf.

Christiansburg Garment Co. v. Equal Empl. Opp. Comm’n, 434 U.S. 412, 421

(1978).13 For that reason, even if we were not directed by the legislature to do so in

the TCPA, I would recognize the need to bring this case to an end directly in view

of our own constitutional guarantee of free speech and as part of the judiciary’s

obligation to provide for the efficient administration of justice. TEX. CONST. art. V,

§ 31 & art. I, § 8.




    13
        If the prospect of shifting litigation costs in failed litigation are nevertheless sufficient to chill future
potential meritorious litigation, the actual expense of defending meritless litigation is just as likely to chill
future protected speech. The TCPA, of course, recognizes this serious concern and provides a direct remedy
in the form of fee recoupment.
                                                      –17–
                                   CONCLUSION

      This lawsuit seeks to chill constitutionally protected speech and advocacy.

The speech involved in this case is the quintessential example of what the TCPA

was enacted to protect. Juries and judges are no more able to answer the questions

involved here than the body politic has been over these past decades. Any judgment

entered on the merits in this case can only chill the public debate and breed

resentment toward the courts.

      Accordingly, I would reverse the trial court’s denial of the motion to dismiss

without delay and remand with instructions to award appropriate attorney’s fees to

the defendants. Because the panel decision directly conflicts with the holding of

another court of appeals, impinges on a fundamental right, and injects the judiciary

into an intractable political debate, I would grant the motion for en banc

reconsideration.




                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE


200988HD.P05




                                       –18–